Citation Nr: 1826759	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-31 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1974 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The evidence reflects that the Veteran has been given multiple psychiatric diagnoses, including PTSD.  As such, the matter on appeal has been broadly characterized.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD and a depressive disorder.

2.  The evidence as to whether the Veteran's psychiatric symptoms can be attributed to service is at least in relative equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD and a depressive disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for an acquired psychiatric disability related to an in-service stressor.  He contends that when he was stationed in Germany, he was riding in the passenger seat of a military vehicle that had no seatbelts or locking doors.  See April 2012 Statement in Support of Claim for PTSD.  The driver suddenly took a sharp left turn, causing the Veteran to slide across the seat and out of the door, where he hit the pavement in a "sitting position" and jammed both of his knees.  Id.  He contends he then rolled several times before stopping at the bumper of a vehicle that was waiting for the traffic light to change. Id.
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection for PTSD requires, in particular, medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Under applicable law, disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, there is no dispute that the Veteran's claimed stressor occurred.  His service treatment records clearly reflect that he did, indeed, fall from a truck and sustain injuries during service.

As to the matter of a current diagnosis, the record reflects diagnoses of PTSD and a depressive disorder (variously diagnosed as major depressive disorder and depressive disorder, not otherwise specified).  In June 2012, a VA psychologist who examined the Veteran for compensation purposes opined that the Veteran did not meet the diagnostic criteria for PTSD.  However, three VA psychiatrists who have treated the Veteran have concluded that he does meet the criteria.  Inasmuch as the treating psychiatrists are presumed to have rendered their diagnoses in accordance with the applicable medical standards, see, e.g., Cohen v. Brown, 10 Vet. App. 128 (1997), the Board finds that the evidence with respect to that diagnosis is, at least, in relative equipoise.  As such, the presence of a current disability, to include PTSD, is conceded.

As to the further matter of a nexus, or link, between current disability and service, the June 2012 VA examiner indicated that the Veteran's verified stressor was of sufficient character to satisfy one of the diagnostic criteria for PTSD.  The Veteran's treating psychiatrists appear to have accepted the further proposition, at least implicitly, that the claimed stressor was sufficient to cause, and did in fact cause, PTSD.  As such, the nexus, or link, between PTSD and service is also conceded.

The June 2012 VA examiner opined that the Veteran's psychiatric symptoms were due to a single disability.  He also opined that the Veteran's symptoms were attributable to, among other things, his physical health and chronic medical conditions.  Significantly, the Veteran is service connection for a number of chronic medical conditions; specifically, hearing loss, tinnitus, degenerative disc disease of the lumbar spine, post-traumatic arthritis of the left knee, and radiculopathy of both lower extremities.  See 38 C.F.R. § 3.310.

It light of the totality of the evidence, the Board is satisfied that the criteria for entitlement to service connection for an acquired psychiatric disorder (diagnosed as PTSD and a depressive disorder) have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD and a depressive disorder is granted.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


